Citation Nr: 0906817	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

In February 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2008).  

VA treatment records were added to the file without a 
supplemental statement of the case and did not include a 
waiver.  The Board has, accordingly, reviewed the additional 
evidence but finds that there is no prejudice in proceeding 
with consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case.  
Of note, this particular evidence was previously reviewed by 
the RO.  Therefore, the Board will proceed to adjudicate the 
claims.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
PTSD has been productive of not more than an occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks; speech impairment, panic attacks, 
and impaired judgment or thought processes are not shown.

2.  Bilateral hearing loss and tinnitus were not shown in 
service or for many years thereafter, and are not related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).  

2.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 



Entitlement to an Initial Rating in Excess of 30 Percent for 
PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In this case, the Veteran is currently assigned a 30 percent 
rating for PTSD.  In order to be entitled to the next-higher 
50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short and long 
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

At the hearing before the Board, the Veteran testified that 
he went to weekly group sessions with a psychologist and had 
started two months before.  He related that his sleeping was 
bad, he had a lot of anxiety, and was jumpy and angry.  He 
indicated that he was not on any medication and was retired 
but volunteering in his retirement.  He stated that he was a 
Eucharistic minister at his church and gave communion to 
members in nursing homes and helped at Mass.  He reported 
that he was also a secular leader and did a lot of volunteer 
work at his church.  

The Veteran report that he had been married 39 years and was 
active in his community.  His wife testified as to his 
sleeping difficulties, flare-ups over small things, anger 
when driving, and anxiety.  She indicated that he had been 
like this so long that she was somewhat used to it.

After a review of the evidence, the Board finds that the 
Veteran's PTSD symptomatology more closely approximates the 
currently-assigned 30 percent disability rating.  

Specifically, there is no indication of circumlocutory or 
stereotyped speech or a difficulty in understanding complex 
commands.  For example, at his VA examination in January 
2007, he exhibited normal speech with an appropriate affect 
and no perceptual problems.  Moreover, the Veteran has 
remained busy out in the community with volunteer activities 
indicating an ability to function at a high level.  Further, 
while he displayed a "constricted affect" in an October 
2008 psychological evaluation, his thought processes and 
cognitive functioning appeared intact.  

Next, the evidence does not reflect complaints of panic 
attacks, nor has he so asserted.  Moreover, the Veteran has 
shown no short or long-term memory impairment, impaired 
judgment or impaired abstract thinking.  Specifically, at the 
January 2007 VA examination, he displayed fair judgment and 
impulse control.  Additionally, his thought processes and 
content were also normal.  However, in a separate 
psychological evaluation that same month, he showed poor 
concentration.  

In addition, while the Veteran has reported anxiety, 
outbursts, and anger, his motivation has apparently not been 
impaired as he reported keeping busy in retirement with 
volunteer activities at his church, including weekly 
Eucharist at a nursing home.  

Finally, the Veteran's symptoms do not appear to have 
impaired his work and social relationships.  For example, in 
June 2006, he denied feeling detached from others.  
Additionally, he has been married for almost forty years, and 
related at the January 2007 VA examination that he worked in 
marketing and sales in the paper industry and was "generally 
able to function in these jobs."  There, he claimed to be 
sociable and liked to spend time with his relatives.  

There is no doubt that the evidence shows a level of 
psychiatric impairment as reflected by his emotional response 
discussing his time in service, and on-going nightmares; 
however, the over-all disability picture (normal speech, 
understanding complex commands, no impairment in memory, 
judgment, or abstract thinking, and no more than occasional 
decrease in functioning), the Board finds that a rating in 
excess of 30 percent is not warranted. 

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) score.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM IV)).  

Here, the Veteran's GAF was reported as 65 in the January 
2007 VA examination, and as 60 in a July 2007 private 
evaluation.  Scores ranging from 61-70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The Board finds that the mild symptoms described in the DSM-
IV in connection with a GAF scores in the 61-70 range more 
nearly equate with the Veteran's overall level of disability, 
with no more than an occasional decrease in work efficiency 
and intermittent inability to perform tasks.  To that end, 
his PTSD symptoms are not consistent flattened affect, 
disturbance of speech, difficulty understanding complex 
commands, impaired long-term memory, or impaired judgment or 
abstract thinking.  

In conclusion, while the evidence shows definite 
psychological impairment (hypervigilance, exaggerated 
startle, irritability, intrusive thoughts, sleep impairment), 
a rating in excess of 30 percent is not warranted at this 
time.  Significantly, as noted above, the criteria for a 50 
percent rating, i.e. flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking have not been shown.   

The Board has also considered the statements from the Veteran 
and his wife regarding his PTSD, specifically their belief 
that his disability picture is more severe than that 
contemplated by a 30 percent rating.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

In this case, the Veteran stated in November 2006 that he was 
hypervigilant and was easily startled and that this impaired 
his social functioning.  Additionally, he and his wife both 
testified at a hearing before the Board in January 2009 that 
he was "jumpy" and "angry." 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran and his spouse are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, neither he nor 
his wife are competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
PTSD has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

Of note, the Veteran has never been hospitalized for PTSD; 
rather, it appears that all his treatment has been through 
outpatient care.  Moreover, he was employed until his 
retirement and has volunteered extensively since then.  
Therefore, the Board finds that referral for an 
extraschedular evaluation for his disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Therefore, in view of the evidence presented, the Board 
concludes that the Veteran's symptoms more closely 
approximate a 30 percent disability rating.  As such, the 
appeal is denied.



Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Veteran's service treatment records indicate that there 
were no complaints of hearing loss or tinnitus while in 
service.  At the time of his separation physical examination 
in January 1954, spoken and whispered voice tests were normal 
bilaterally.  Therefore, hearing loss and tinnitus were not 
shown in service.

Next, post-service evidence does not reflect hearing loss or 
tinnitus symptomatology for many years after service 
discharge.  Specifically, the first indication of impaired 
hearing is an audiogram from December 1997 which reflected 
hearing thresholds from 40 to 70 dB in the right ear and 55 
to 70 dB in the left ear in frequencies from 500 to 4000 Hz.  
There were no complaints of tinnitus.  

However, the Veteran also stated at his January 2009 hearing 
that he had his hearing evaluated in the early 1970's and 
began to wear hearing aids at that time.  However, he could 
not recall who treated him or if there was any audiograms 
taken during that time.  In any event, assuming symptoms 
consistent with hearing loss as early as 1970, the Board 
emphasizes the multi-year gap that exists between his 
discharge from active duty service (1954) and his earliest 
indication of a hearing disorder in 1970  (at least a 16-year 
gap).    

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran and his 
spouse asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Specifically, the Veteran testified at his January 2009 
hearing that he had diminished hearing in college shortly 
after his discharge from active duty.  The Veteran has also 
stated, as mentioned above, that he has worn hearing aids 
since the 1970s.  

The Board, however, finds that the Veteran's reported history 
of continued bilateral hearing loss and tinnitus since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began in service, 
the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to hearing loss and tinnitus for at least 
sixteen years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for at least sixteen years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's hearing loss and tinnitus to active duty, despite 
his contentions to the contrary.    

Of note, the Board places significant probative value on a 
December 2006 VA examination undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, interviewing the Veteran, and conducting a physical 
examination, the examiner diagnosed moderate to moderately-
severe bilateral hearing loss and tinnitus but opined that 
neither were due to service.  

In a follow-up September 2007 addendum, the examiner 
specifically indicated that she had reviewed the claims file 
and that hearing loss and tinnitus were not related to 
military noise exposure.  In a further follow-up dated in 
October 2007, she reflected that there was no evidence of 
tinnitus while in service. 

The examiner also noted that the forced whisper test 
administered upon the Veteran's release from active duty 
would not rule out high frequency hearing loss.  However, he 
also exhibited poor low frequency hearing, which would not 
have enabled him to pass the forced whisper test.  She also 
stressed that hearing loss and tinnitus were not documented 
until 40 years after discharge.

In assigning high probative value to these reports, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

However, in September 2008, the Veteran underwent a private 
audiological examination which again indicated "moderate-
severe" bilateral hearing loss.  The corresponding 
audiograms were also substantially similar to those taken 
previously.  However, the private audiologist stated that it 
was "more than likely that [the Veteran's] hearing loss as 
well as his onset of tinnitus was attributable to his 
military experience."  

As with all types of evidence, it is the Board's 
responsibility to weigh the conflicting medical evidence to 
reach a conclusion as to the ultimate grant of service 
connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board may favor the opinion of one competent 
medical expert over another if its statement of reasons and 
bases is adequate to support that decision.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the 
Board decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question at issue.

In weighing the opinion of the VA examiner against the 
opinions of the private audiologist, the Board finds the VA 
examination more probative.  First, the private audiologist 
did not have the opportunity to review the Veteran's claims 
file, specifically his service treatment records which were 
related to the noise exposure.  
 
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the Veteran's 
service treatment records or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the Veteran); but see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (private 
physicians' failure to review claims file does not 
automatically render their opinions without probative value).  

Next, medical examination reports must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("a medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

In this case, the absence of complaints during active duty 
service, in addition to the length of time until first 
documented complaints, was instrumental to the VA examiner's 
opinion.  Specifically, the examiner emphasized the absence 
of complaints while in service as well as his normal 
whispered voice test administered upon his release from 
active duty.  Moreover, the VA examiner offered a rationale 
that the Veteran would have failed the forced whisper test 
during his separation physical if he had the hearing loss 
then that he has now.  On the other hand, the private 
audiologist did not provide a basis for her opinion.  
Therefore, greater weight is assigned to the VA examination.

The Board has also considered statements and sworn testimony 
from the Veteran and his wife asserting a relationship 
between his currently-diagnosed hearing loss and tinnitus and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the statements from the Veteran and his spouse.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the hearing loss and tinnitus claims, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
in September and November 2006 that fully addressed all 
notice elements and sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claims.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Additionally, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in January 2009.  Next, 
specific VA medical examinations and follow-up opinions were 
obtained in December 2006 and January, September and October 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


